                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

 JENNIFER LYNN DARNELL,                               )
                                                      )
                                                      )            2:17-CV-00103-DCLC
                 Plaintiff,                           )
                                                      )
         vs.                                          )
                                                      )
 WOODBOURNE INVESTMENTS, LLC,                         )
 WALTER SCHWAB IRREVOCABLE                            )
 TRUST, JASON ARTHUR, ESQUIRE, and                    )
 LISA MICHELLE GIBSON,

                 Defendants

                              MEMORANDUM OPINION AND ORDER

        This case is before the Court on remand from the Sixth Circuit Court of Appeals [Doc. 93].

 The Sixth Circuit imposed against Plaintiff and her counsel, Mr. Kyle Vaughan, Defendants’ costs

 and attorney’s fees as sanctions for prosecuting the appeal [Docs. 93, 94, 95]. The Sixth Circuit

 also found that Rule 11 sanctions should also be imposed for prosecuting the case in district court

 and remanded the case for the imposition of additional Rule 11 sanctions relative to the

 proceedings in district court [Doc. 93].

        On remand, this Court ordered Defendants to submit to the Court its request with

 supporting documentation of all additional sanctions they were seeking [Doc. 96]. Plaintiff

 submitted a proposed agreed order for the payment of sanctions to Defendants Jason Arthur and

 Lisa Gibson [Doc. 100]. Defendants Woodbourne Investments, LLC (“Woodbourne”) and Walter

 Schwab Irrevocable Trust (“the Trust”) submitted a memorandum [Doc. 99]. Plaintiff responded

 [Doc. 101], and Defendants Woodbourne and the Trust replied [Doc. 102]. The Court held a

 telephonic hearing on this matter on April 8, 2020. This matter is now ripe for resolution.


                                                  1

Case 2:17-cv-00103-DCLC Document 106 Filed 04/17/20 Page 1 of 5 PageID #: 1095
         The Court originally set an in-person hearing to adjudicate this matter. However, due to

 the COVID-19 pandemic and Standing Order 20-06, the Court changed the hearing to allow the

 parties to participate telephonically. Mr. Kyle Vaughan (representing himself), Mr. Alan

 Breckenridge (representing Woodbourne and the Trust), and Mr. Jason Arthur (representing

 himself and Lisa Gibson) participated in the hearing telephonically. At the hearing, the parties

 reiterated their positions on what sanctions should be imposed by this Court. The Court shall

 address the sanctions against Plaintiff and her counsel separately, as the Court of Appeals ordered

 that the sanctions be shared equally between the two of them.

 I.     Rule 11 Sanctions against Mr. Kyle Vaughan, Attorney

        Based on the briefs filed in this case and the parties’ statements at the hearing, Mr. Vaughan

 entered into agreements with both Defendants Arthur and Gibson and Defendants Woodbourne

 and the Trust. Mr. Vaughan agreed to pay Mr. Arthur and Ms. Gibson $3,000 each for their share

 of attorneys’ fees by November 24, 2019 [Doc. 100]. At the hearing, Mr. Arthur stated that Mr.

 Vaughan paid $1,500 but has not paid any further toward the agreed upon amount. Mr. Arthur and

 Ms. Gibson request that the Court affirm the parties’ earlier agreement and order Mr. Vaughan to

 pay them each $3,000, less the $1,500 already paid. The Court finds this agreement and the amount

 of fees and sanctions reasonable and approves the same. The Court shall enter judgment against

 Mr. Vaughan for the benefit of Mr. Jay Arthur, Esq. in the amount of $3,000 each, less $1,500

 already paid, for a total judgment in the amount of $4,500.1

        Mr. Allan Breckenridge, counsel for Defendants Woodbourne and the Trust, indicated that

 he had reached an agreement with Mr. Vaughan “whereby [Vaughan] will voluntarily pay




 1
  At the hearing, Mr. Arthur stated that, as counsel for Ms. Gibson, he would remit her share of
 any funds received over to her as appropriate.
                                                  2

Case 2:17-cv-00103-DCLC Document 106 Filed 04/17/20 Page 2 of 5 PageID #: 1096
 sanctions over time to Defendants in the amount of 50% of their attorneys’ fees and costs in

 defending this matter in the district court…” in addition to his half of the sanctions ordered by the

 Sixth Circuit Court of Appeals [Doc. 99]. At the hearing, Mr. Breckenridge advised the Court that

 his clients had reached an agreement with Vaughan, individually, to pay $25,000 toward his half

 of the fees incurred in the district court case and $24,992.50 toward his half of the sanctions

 imposed by the Sixth Circuit.

        Mr. Vaughan was to pay $7,500 by the 25th of each month until that total agreed upon

 amount was liquidated [Doc. 103]. Mr. Vaughan paid $13,500 toward that agreement but has not

 continued to make any further payments. Defendants request the Court to affirm the agreement of

 the parties, requiring Mr. Vaughan to pay the remaining $11,500 of the district court fees and the

 total amount of the appellate fees for a total of $36,492.50.

        The Court afforded Mr. Vaughan an opportunity to be heard and address any issues he

 might have with the requested amount or present other proof he might want the Court to consider

 in mitigation. He agreed the amount requested by counsel for Defendants was appropriate.

 However, he requested the Court delay the entry of any judgment for at least 30 days. Counsel for

 Defendants opposed the request and the Court declined to extend any additional time because

 nothing would occur over the next 30 days that would change the status quo of this case especially

 in light of the status of Mr. Vaughan’s license to practice law.

        After considering Defendants’ memorandum, Mr. Breckenridge’s supporting affidavit, and

 the statements made at the hearing, including the statements offered by Mr. Vaughan, and the

 record as a whole, the Court finds that the requested fees are reasonable and are properly supported

 in the record. Therefore, the Court shall enter judgment against Mr. Vaughan to the benefit of

 Woodbourne and the Trust in the amount requested of $49,992.50, less the amount paid of $13,500,



                                                  3

Case 2:17-cv-00103-DCLC Document 106 Filed 04/17/20 Page 3 of 5 PageID #: 1097
 for a total judgment in the amount of $36,492.50. Such amount shall be due and payable

 immediately for which execution may enter if not sooner paid.

 II.      Rule 11 sanctions against Jennifer Darnell, Plaintiff

          As a preliminary note, Plaintiff is currently unrepresented by counsel. As referenced in the

 Court’s original order setting this matter for a hearing, Mr. Vaughan was temporarily suspended

 from the practice of law by the Tennessee Board of Professional Responsibility, effective February

 21, 2020. Therefore, the Court gave Plaintiff 60 days to obtain new counsel, setting the hearing

 after that time frame [Doc. 104]. The Court also ordered Plaintiff to provide the Court with her

 contact information. Finally, the Court directed Mr. Vaughan to provide Plaintiff with a copy of

 that order, as he was the only one who had her contact information at the time. At the hearing, Mr.

 Vaughan represented that he had provided a copy of the Court’s order to Plaintiff using their typical

 means of communication.2 However, Plaintiff has not contacted the Court, nor did she call in to

 the hearing.

          The Court also notes that what is not at issue is whether sanctions should be imposed. The

 Sixth Circuit has found that Plaintiff should be sanctioned for prosecuting this case in the district

 court.   The Sixth Circuit imposed monetary sanctions based on reasonable attorney’s fees

 expended in the case and remanded the case back to this Court for imposition of additional

 sanctions.

          Mr. Arthur stated that neither he nor Ms. Gibson were seeking sanctions from Plaintiff.

 However, Mr. Breckenridge asserted that Defendants Woodbourne and the Trust were seeking

 sanctions against Plaintiff “in the amount of the remaining attorney’s fees and costs, including




 2
  At the Court’s request at the hearing, Mr. Vaughan provided the Court with the Plaintiff’s mailing
 address and email address, which he used to communicated with Plaintiff while representing her.
                                                   4

Case 2:17-cv-00103-DCLC Document 106 Filed 04/17/20 Page 4 of 5 PageID #: 1098
 50% of the costs of this briefing.” [Doc. 99]. As further detailed in Defendant’s memorandum,

 supporting affidavit, and statements at the hearing, these Defendants seek a total of $45,887.25,

 which is the sum of $20,894.75 for attorney’s fees expended for defending the matter in the district

 court and $24,992.50 as her share of the sanctions imposed by the Sixth Circuit. See [Doc. 99, pg.

 4].

         After full consideration of the arguments of counsel and the record as a whole, the Court

 finds that these attorney’s fees and expenses requested as sanctions to be reasonable and fair and

 are consistent with the market rate for such services expended. Accordingly, a judgment shall

 enter against Plaintiff Jennifer Darnell, individually, for sanctions as detailed herein for the benefit

 of Woodbourne and the Trust in the total amount of $45,887.25. Such amount shall be due and

 payable immediately for which execution may enter if not sooner paid.

 III.   Retention of Jurisdiction

         The Court shall retain jurisdiction over the actions and parties' obligations required by this

 Memorandum Opinion and Order and shall retain jurisdiction to enter any such further orders as

 are requested by the parties to enforce such obligations if they are not timely satisfied.

 IV.    Conclusion

         As stated above, the Court shall impose sanctions against Plaintiff Jennifer Darnell and Mr.

 Kyle Vaughan. Plaintiff’s Joint Motion for Entry of an Agreed Order [Doc. 100] and Defendants’

 Motion for Leave to File Additional Briefing [Doc. 103] are DENIED as moot. That resolves all

 pending matters in this case. A separate judgment shall enter. The Clerk shall close the case.

         SO ORDERED:



                                                 s/ Clifton L. Corker
                                                 United States District Judge

                                                    5

Case 2:17-cv-00103-DCLC Document 106 Filed 04/17/20 Page 5 of 5 PageID #: 1099
